DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9, and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Girouard (US 2016/0303363 A1).
Re. claim 1, Girouard teaches the EMS garment, such as a vest or a bottom strap, for enclosing a body part of a trainee during an EMS training session, comprising textile area sections for plane snuggeling to the body part (paragraph 0096 – sheet 800 for compartments 400 of the garment 200 is made of flexible material [vinyl fabric, polyester, cotton, etc.]), and EMS electrodes for transmitting EMS stimuli consisting of current pulses and/or alternating current with predetermined values such as amplitude and frequency from a connected EMS stimulation generating unit to the body part (paragraph 0144 – amplitudes of the current parameter of the stimulation pulse are generated and transmitted by the stimulator unit [by electrodes 500]), which EMS electrodes are each connected to one of the textile 

Re. claim 2, Girouard teaches the EMS garment wherein the stretch sections are each designed as a planarly extending flat element (figure 1-9, stretchable/flexible garment 200 [paragraph 0221] is wrapped around the torso and legs as a flat element).

Re. claim 3, Girouard teaches the EMS garment wherein the stretch sections are each provided with holes (paragraph 0064 – garment can be made of a neoprene with patterns of holes).

Re. claim 4, Girouard teaches the EMS garment wherein the stretch sections are each provided with holes (paragraph 0064 – garment can be made of a neoprene with patterns of holes).

Re. claim 5, Girouard teaches the EMS garment wherein on each of the two body flanks, only one of the stretch sections is provided and being formed in one piece (figure 1-9, stretchable/flexible garment 200 [paragraph 0221] is formed on either flank).

Re. claim 9, Girouard teaches the EMS garment wherein the textile area section facing the rear side is formed in one piece and is connected on each of its two sides to at least one of the stretch sections (figures 1-2, garment 200 is formed in one piece connected in unison to its stretchy material), the region of the EMS garment facing the front side being formed by two textile area sections of approximately equal size (figure 1, identical upper garment section 210 identically divided vertically), which on their side facing the respective body flank are each connected to the at least one stretch portion there and which are connectable to one another for enclosing the body part with the EMS garment via a detachable closure such as a zipper or a plug-in connection (figure 1-9, front, back and flank sections of stretchable garment 200 are connectable by a zipper 240).

Re. claim 11, Girouard teaches the EMS garment wherein the textile area section facing the rear side, and also the textile area sections on the front side, carry EMS electrodes (figures 3-4, electrodes on front and back sides of the garment; paragraphs 0038-0039).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 10, and 12-14  are rejected under 35 U.S.C. 103 as being unpatentable over Girouard (US 2016/0303363 A1) as applied to claims 1-5, 9, 11 above, and further in view of Proud (US 2016/0335632 A1).
Re. claims 6-7, Girouard teaches all of the elements of the claimed invention as stated above, but does not teach the elastomeric solid material of which the stretch sections (4, 5; 104; 105) consist is a vulcanized silicone rubber. 
Proud teaches a wearable device wherein the elastomeric solid material of which the stretch sections (4, 5; 104; 105) consist is a vulcanized silicone rubber (paragraph 0422 – silicone rubber composition of the wearable [garment, paragraph 0062] muscle stimulation device [paragraph 0252; figure 21] is vulcanizable to create its flexible material [paragraph 0360]).
Both Girouard and Proud are analogous arts as they are both within the field of garment devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garment of Girouard to incorporate the vulcanized silicone-rubber as taught by Proud in order to form a chemically inert, stretchable material that is flexible enough to change conformation easily (paragraph 0360).

Re. claim 8, Girouard further teaches wherein the stretch portions are sewn to the textile area sections (paragraph 0019 – garment has stretchable material sewn in for incorporating wires).

Re. claim 10, Girouard further teaches the EMS garment wherein the textile area section facing the rear side is formed in one piece and is connected on each of its two sides to at least one of the stretch sections (figures 1-2, garment 200 is formed in one piece connected in unison to its stretchy material), the region of the EMS garment facing the front side being formed by two textile area sections of approximately equal size (figure 1, identical upper garment section 210 identically divided vertically), which on their side facing the respective body flank are each connected to the at least one stretch portion there and which are connectable to one another for enclosing the body part with the EMS garment via a detachable closure such as a zipper or a plug-in connection (figure 1-9, front, back and flank sections of stretchable garment 200 are connectable by a zipper 240).
Re. claim 12, Girouard further teaches the EMS garment wherein the textile area section facing the rear side, and also the textile area sections on the front side, carry EMS electrodes (figures 3-4, electrodes on front and back sides of the garment; paragraphs 0038-0039).

Re. claim 13, Girouard further teaches the EMS garment wherein the EMS electrodes have a structure not being elastically stretchable (paragraph 0327 – electrodes are made of a conductive silver and carbon fiber, firmly affixed to a non-conductive support member).

Re. claim 14, Girouard further teaches the EMS garment wherein at least each textile area section carrying EMS electrodes consists of an elastane-free textile material not being non elastically stretchable (paragraph 0064 – garment can be made of 2-wway, 4-way stretchable material, or any other stretchable material).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smolko (US 2006/0201178 A1) discloses a self-cooling garment made of a dynamically vulcanized silicone rubber. 
Tanzer (US 6,570,056 B1) discloses an absorbent garment made of a vulcanized silicone rubber. 
Hurtado (US 6,341,237 B1) discloses a flexible EMS device garment fabricated from elastane material neoprene. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792